Opinion issued March 14, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00643-CV
                            ———————————
                         TERRY BUCHALA, Appellant
                                         V.
  AUSTIN COUNTY SHERIFF’S OFFICE AND ALL STAR WRECKER,
                         Appellees


                   On Appeal from the County Court at Law
                             Austin County, Texas
                       Trial Court Case No. 17CV-5488


                          MEMORANDUM OPINION

      Appellant, Terry Buchala, has neither established indigence nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 37.3(b), 42.3(b). Accordingly, we
dismiss the appeal for want of prosecution. We dismiss any pending motions as

moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2